By the Court.

Lumpkin, J.,
delivering the opinion.
Ought the Judge to have granted, a peremptory mandamus in this ease ? The answer to this question depends .upon the legality of the tax paid by the Bank in 1855 — ’6.
*122Had the inferior court of x Whitfield county, authority of law to assess and collect a tax on the capital stock of this Bank actually paid in for cuunty purposes? If it had, it must be under a power delegated to them by the legislature for that purpose. The act of 1821, (Cobb 184) confers a general power upon the inferior court to levy “taxes for county purposes, upon the inhabitants of any county in which said justices may reside.” Is this Bank, as to its capital stock, an “inhabitant” of Whitfield county ? That a corporation may be an inhabitant of a county, for certain purposes, is admitted. Our judgment, however, is, that a bank, as to its capital stock, is not an inhabitant of any particular county, for the purposes of taxation; and although this act of 1821, has been in force for near forty years, it has never received this construction. That of itself, creates a strong presumption that the power claimed is not conferred by it. It is conceded that the general tax act of 1851-2, does not give the right to impose this tax. It cannot be derived from the act of 1817, (Cobb 1062,) imposing a special tax upon banks, or from any other statute.
The stockholders of this, and every other bank, are usually scattered over the State. Why should an extra tax be levied on their stock for the benefit of Whitfield county ? It would be more equitable to levy it on each stockholder to the amount of his shares; yet they are specifically exempted by the act of 1851-2.
This, and all other banks, pay to the State a heavy tax upon their capital; yet it is paid directly to the treasurer, without the intervention of county officers. No mode has been prescribed for levying and collecting such a tax by the county; and until the Legislature see fit to speak out plainly upon the subject, we are unwilling to sanction the exercise of so doubtful a power, to say the least of it.
Judgment reversed.